Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DEATILED ACTION

Notice of Claim Amendments
1.	This official action is issued for latest claim amendments filed on 11/18/2021 that has been entered and made of record.
Response to after Non-Final
2.	Claims 30 and 40 are currently amended. Claims 1-20 are cancelled. No new claims are added. No new matter is added.
Allowable Subject Matter
3.	Claims 21-40 are allowed.

 Following is Examiner's statement of reason for allowance.
 4.	Independent claim 21 and 31 are allowable because prior art fails to 
teach or suggest, either alone or in combination, establishing a wireless connection based on a predetermined communication standard between the printing apparatus and an external access point by the wireless communication unit; establishing a direct wireless connection based on the predetermined communication standard between the printing apparatus and a communication partner apparatus by the wireless communication unit, wherein the direct wireless connection is established without the external access point; concurrently maintaining the wireless connection between the printing apparatus and the 
5.	Claims 22-30 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim21 as the method of communication which is performed in a printing apparatus of claim 21.
6.	Claims 32-40 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim31 as the printing apparatus of claim 31.
7.	The closet prior art of Hirashima (US 2002/0016841) in view of Hideki Nogawa et al (US 20005/0148326) further in view of Hyun-Wook Park et al (2013/0148162) in further view of Yoshio Kimura (US 2009/0103124) in further view of Bu-Seop Jung (US 2013/0065627) teaches method and apparatus for a printing apparatus  but further fails to teach establishing a wireless connection based on a predetermined communication standard between the printing apparatus and an external access point by the wireless communication unit; establishing a direct wireless connection based on the predetermined communication standard between the printing apparatus and a communication partner apparatus by the 
8.	Any comments considered necessary by applicant must be submitted no later than the due date of the payment of issue fees to avoid processing delays, any comments should preferable accompany the issue fees. Such submission should be clearly labeled “Comments on the statement for Allowance”.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869. The examiner can normally be reached Monday-Friday 7AM to 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
10.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677